 Fill in this information to identify the case:

  Debtor 1       Debra Lynn Talmage

  Debtor 2

 United States Bankruptcy Court for the: Eastern District of Michigan

 Case number :    18-30682-jda



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                 12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of              U.S. BANK Trust National Association, as Trustee of CVI Court claim no.                                                         3
     creditor:            LCF Mortgage Loan Trust 1                               (if known):
     Last 4 digits of any number                                                                    Date of payment change:                   06/14/2020
     you use to identify the debtor's                                    0308                       Must be at least 21 days after date of
     account:                                                                                       this notice

                                                                                                    New total payment:                         $942.32
                                                                                                    Principal, interest, and escrow, if any


Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ] No
      [X]    Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                      Describe the basis for the change. If a statement is not attached, explain why:

                             Current escrow payment: $446.94                             New escrow payment: $255.91



Part : 2     Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?

      [X] No
      [ ] Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a
                     notice is not attached, explain why:

                     Current interest rate:                                     New interest rate:
                     Current Principal and interest payment:                    New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [X] No
       [ ] Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                      agreement. (Court approval may be required before the payment change can take effect).
                      Reason for change:
                             Current mortgage payment:                                   New mortgage payment:




Official Form 410S1                                                 Notice of Mortgage Payment Change                                                     page 1
             18-30682-jda                 Doc 95            Filed 05/08/20         Entered 05/08/20 14:58:15                  Page 1 of 5
Debtor 1 Debra Lynn Talmage                                                           Case number (if known)           18-30682-jda
                First Name                Middle Name         Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:


[]       I am the creditor.

[X]       I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


     /s/ Kristin A. Zilberstein                                                             Date     05/08/2020
    Signature



Print:                       Kristin A. Zilberstein                              Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                   Email              bkcrm@padgettlawgroup.com




Official Form 410S1                                                   Notice of Mortgage Payment Change                                         page 2
                 18-30682-jda                   Doc 95     Filed 05/08/20            Entered 05/08/20 14:58:15                    Page 2 of 5
                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                             FLINT

IN RE: Debra Lynn Talmage                                              Case No: 18-30682-jda
                                                                       Chapter 13
                  Debtors(s)
_________________________________________/




                                         CERTIFICATE OF SERVICE

                                            8th day of May, 2020, a true and correct copy of the
        I HEREBY CERTIFY that, on this the _____

foregoing was served by U.S., First Class, and/or electronic transmission to:

Debtor
Debra Lynn Talmage
2083 Melody Place
Hartland, MI 48353

Attorney
George E. Jacobs
Bankruptcy Law Offices
2425 S. Linden Road
Suite C
Flint, MI 48532

Trustee
Carl Bekofske
400 N. Saginaw Street
Suite 331
Flint, MI 48502

                                                       /S/ Kristin A. Zilberstein

                                                       ___________________________________
                                                       KRISTIN A. ZILBERSTEIN
                                                       PADGETT LAW GROUP
                                                       6267 Old Water Oak Road, Suite 203
                                                       Tallahassee, FL 32312
                                                       (850) 422-2520 (telephone)
                                                       (850) 422-2567 (facsimile)
                                                       bkcrm@padgettlaw.net
                                                       Authorized Agent for Creditor


Official Form 410S1                          Notice of Mortgage Payment Change                               page 3
          18-30682-jda      Doc 95     Filed 05/08/20     Entered 05/08/20 14:58:15            Page 3 of 5
                                                                     Shellpoint Mortgage Servicing                                                                      Final
                                                                     PO Box 10826
                                                                     Greenville, SC 29603 0826
                                                                     For Inquiries: (800) 365-7107


                                                                                                                                     Analysis Date:                                                 April 15, 2020
        DEBRA L TALMAGE                                                                                                              Loan:
        2083 MELODY PL                                                                                                               Property Address:
        HARTLAND MI 48353                                                                                                            2083 MELODY PL
                                                                                                                                     HARTLAND, MI 48353




                                                                  Annual Escrow Account Disclosure Statement - Account History
      The following is an overview of your escrow account with Shellpoint Mortgage Servicing. It contains the history of escrow payments made on your
      behalf in the prior year, and a snapshot of the anticipated disbursements for the coming year. Any potential adjustments due to increases or
      decreases with your escrow items may affect your monthly escrow payment. If your escrow payment increases, your monthly payment will also
      increase. If the escrow payment decreases, your mortgage payment will decrease.

Payment Information              Contractual           Effective Jun 14, 2020         Prior Esc Pmt                     June 01, 2019         Escrow Balance Calculation

P & I Pmt:                            $686.41                          $686.41        P & I Pmt:                              $686.41         Due Date:                                           December 14, 2018
Escrow Pmt:                           $192.62                          $255.91        Escrow Pmt:                             $446.94         Escrow Balance:                                           -$10,203.98
Other Funds Pmt:                        $0.00                            $0.00        Other Funds Pmt:                          $0.00         Anticipated Pmts to Escrow:                                 $3,467.16
Asst. Pmt (-):                          $0.00                            $0.00        Asst. Pmt (-):                            $0.00         Anticipated Pmts from Escrow (-):                               $0.00
Reserve Acct Pmt:                       $0.00                            $0.00        Resrv Acct Pmt:                           $0.00

Total Payment:                        $879.03                          $942.32        Total Payment:                        $1,133.35         Anticipated Escrow Balance:                                -$6,736.82


Shortage/Overage Information                                      Effective Jun 14, 2020          Cushion Calculation: Because Shellpoint Mortgage Servicing does not set your tax
                                                                                                  amounts or insurance premiums, your escrow balance contains a cushion of 511.81.
Upcoming Total Annual Bills                                                    $3,070.86
Required Cushion                                                                                  A cushion is an additional amount of funds held in your escrow in order to prevent the
                                                                                $511.81
Required Starting Balance                                                      $1,535.39          balance from becoming overdrawn when an increase in the disbursement amount
Escrow Shortage                                                               -$8,272.21          occurs. Your lowest monthly balance should not be below 511.81 or 1/6 of the
Surplus                                                                            $0.00          anticipated payment from the account.



      This is a statement of actual activity in your escrow account from June 2019 to May 2020. Last year's anticipated activity (payments to and from
      your escrow account) is next to the actual activity.
                              Payments to Escrow                          Payments From Escrow                                                              Escrow Balance
          Date                Anticipated              Actual             Anticipated          Actual                     Description                       Required                 Actual
                                                                                                                   Starting Balance                                 0.00             (8,976.62)
        Jun 2019                                                                                      1,221.00   * Hazard                                           0.00           (10,197.62)
        Jul 2019                                            192.62                                               *                                                  0.00           (10,005.00)
        Jul 2019                                                                                       946.00    * Hazard                                           0.00           (10,951.00)
        Aug 2019                                            192.62                                               *                                                  0.00           (10,758.38)
        Aug 2019                                                                                       120.84    * City Tax                                         0.00           (10,879.22)
        Aug 2019                                                                                       492.70    * City Tax                                         0.00           (11,371.92)
        Sep 2019                                            192.62                                               *                                                  0.00           (11,179.30)
        Dec 2019                                            192.62                                               *                                                  0.00           (10,986.68)
        Dec 2019                                                                                      1,697.68   * Town Tax                                         0.00           (12,684.36)
        Jan 2020                                            192.62                                               *                                                  0.00           (12,491.74)
        Feb 2020                                            192.62                                               *                                                  0.00           (12,299.12)
        Mar 2020                                            192.62                                               *                                                  0.00           (12,106.50)
        Apr 2020                                            192.62                                               *                                                  0.00           (11,913.88)
                                                                                                                   Anticipated Transactions                         0.00          ($10,203.98)
        May 2020                                          3,467.16 P                                                                                                               ($6,736.82)
                                        $0.00            $5,008.12                  $0.00            $4,478.22
      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call our toll-free number.
      P - The letter (P) beside an amount indicates that the payment or disbursement has not yet occurred but is estimated to occur as shown.




                    18-30682-jda                     Doc 95               Filed 05/08/20                      Entered 05/08/20 14:58:15                                    Page 4 of 5
                                                          Shellpoint Mortgage Servicing                                                                    Final
                                                          For Inquiries: (800) 365-7107


                                                                                                                         Analysis Date:                                                 April 15, 2020
                                                                                                                         Loan:


                                                  Annual Escrow Account Disclosure Statement - Projections for Coming Year
 This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and from your account.

      Date                      Anticipated Payments                                                                                                    Escrow Balance
                               To Escrow          From Escrow                  Description                                                    Anticipated                Required
                                                                              Starting Balance                                                   (6,736.82)                  1,535.39
   Jun 2020                          255.91                                                                                                      (6,480.91)                  1,791.30
   Jul 2020                          255.91              946.00               Hazard                                                             (7,171.00)                  1,101.21
   Aug 2020                          255.91                                                                                                      (6,915.09)                  1,357.12
   Sep 2020                          255.91              492.70               Town Tax                                                           (7,151.88)                  1,120.33
   Oct 2020                          255.91                                                                                                      (6,895.97)                  1,376.24
   Nov 2020                          255.91                                                                                                      (6,640.06)                  1,632.15
   Dec 2020                          255.91                                                                                                      (6,384.15)                  1,888.06
   Jan 2021                          255.91            1,632.16               Town Tax                                                           (7,760.40)                    511.81
   Feb 2021                          255.91                                                                                                      (7,504.49)                    767.72
   Mar 2021                          255.91                                                                                                      (7,248.58)                  1,023.63
   Apr 2021                          255.91                                                                                                      (6,992.67)                  1,279.54
   May 2021                          255.91                                                                                                      (6,736.76)                  1,535.45
                                   $3,070.92           $3,070.86
 (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)

 Your ending balance from the last month of the account history (escrow balance anticipated) is (6,736.82). Your starting
 balance (escrow balance required) according to this analysis should be $1,535.39. This means you have a shortage of 8,272.21.
 This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
 deposit, in which case we have the additional option of requesting payment within 30 days.                                .
 We anticipate the total of your coming year bills to be 3,070.86. We divide that amount by the number of payments expected during the coming year to
 obtain your escrow payment.
   New Escrow Payment Calculation

   Unadjusted Escrow Payment                                               $255.91
   Surplus Reduction:                                                        $0.00
   Shortage Installment:                                                     $0.00
   Rounding Adjustment Amount:                                               $0.00

   Escrow Payment:                                                         $255.91

TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED, DISMISSED OR IS SUBJECT TO AN AUTOMATIC STAY OF BANKRUPTCY ORDER UNDER TITLE 11 OF THE UNITED STATES CODE, THIS
NOTICE IS FOR COMPLIANCE AND INFORMATION PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH OBLIGATION.




   Detach Here

                                                                                             Escrow Shortage Reply (This is not a bill)


   Shellpoint Mortgage Servicing                                                                 Loan Number:
   PO Box 10826                                                                                  Full Shortage Amount:                                         $8,272.21

   Greenville, SC 29603 0826
                                                                                                 Payment Amount:                          $
   (800) 365-7107
                                                                                                 Your escrow shortage has been spread over 0 months, resulting in
                                                                                                 an additional increase in your monthly payment in the amount of
                                                                                                 0.00.


   Shellpoint Mortgage Servicing                                                                 IF YOU CHOOSE to pay your shortage in full, please visit
                                                                                                 www.ShellpointMtg.com in order to expedite your payment. You
   P.O. Box 740039
                                                                                                 can also mail this coupon with your remittance of the full
   Cincinnati, OH 45274-0039                                                                     shortage amount to the address to the left


              18-30682-jda                     Doc 95              Filed 05/08/20                  Entered 05/08/20 14:58:15                                  Page 5 of 5
